 



EXHIBIT 10.1
April 29, 2006
Mr. Paul B. Domorski
9 Hixon Terrace
Holmdel, NJ 07733
Dear Paul,
EMS Technologies, Inc. is pleased that you have accepted the position of
President and Chief Executive Officer. As we have discussed, you will join us in
early June for a period of familiarization and transition with our current CEO,
Al Hansen. The actual date on which Al relinquishes the positions of President
and CEO, and on which you assume those positions, will be determined by the
Board based on discussions with you and Al on the nature and progress of the
transition period.
This letter sets out the compensation package for this position as recommended
by the Compensation Committee and approved by the Board of Directors.
Base Salary: $400,000 per year, to be reviewed in February 2007.
Annual Incentive Compensation: You will participate in the Executive Annual
Incentive Plan beginning in 2007. For 2007, your target incentive compensation
will be 70% of your base salary for that year, and will be governed by the same
corporate earnings targets as are in effect for this year for the current CEO
and other corporate executive officers.
Upfront Restricted Stock Grant: In lieu of 2006 participation in the Annual
Incentive Compensation Plan, and to assist in the replacement of unvested
Restricted Stock Units and pension plan balances with your current employer, EMS
would award you 20,000 shares of its stock, 50% of which would vest free and
clear of restrictions after two years of service, with the remaining 50% vesting
after three years of service.
Initial Stock Option Grant: 75,000 shares of common stock, becoming first
exercisable in equal installments over four years subject to meeting annual
company performance targets, and remaining exercisable for 6 years after your
date of employment. These options will be exercisable at the closing market
price of the common stock on the date you begin employment, and otherwise will
be on the terms and conditions of options granted to executive officers under
the 1997 Stock Incentive Plan.
Future Option Grants: To be determined annually under the Company’s normal
procedure for executive long-term incentive compensation, as specified from time
to time by the Compensation Committee and Board of Directors.

 



--------------------------------------------------------------------------------



 



Paul Domorski
April 29, 2006
Page 2 of 4
Benefit Programs: You will participate in our standard employee benefit plans,
including medical, short- and long-term disability, and life insurance. You will
also be eligible to participate in any supplemental programs maintained for
executive officers, including the supplemental medical plan, which pays up to
$10,000 per year of tax-deductible expenses not covered by the standard medical
plan, such as deductibles and co-pays, expenses for dental and vision services,
and the cost of many over-the-counter medicines. This information can be covered
in more detail at your convenience.
Vacation: Initially, you will be entitled to two weeks paid vacation per year,
with increases for service as provided in our standard vacation policy.
Retirement Benefits. We maintain several retirement benefit programs:
The qualified Retirement Benefit Plan is a fully Company-funded
defined-contribution plan. This past year, it set aside an average of 6.5% of
eligible compensation into separate Fidelity accounts for each employee. The
actual allocation is age-weighted, and for someone of your age for 2007 (when
you would be fully eligible) will likely be approximately 6% of eligible
compensation (which for 2006 is limited under federal law to $220,000). The
amount contributed as a percentage of eligible compensation can be expected to
increase each year, and this past year was approximately 14% for 60-year olds.
Contributions cliff vest after approximately 5 years of service.
The 401(k) Plan provides a Company match equal to the lesser of 50% of
individual contributions or 3% of eligible compensation. For this year, the
match for our highest-paid executives is $6,600. Match amounts vest at 25% per
year over four years.
We are currently engaged in a review, with the assistance of an outside
consultant, of whether we should modify our retirement program for executives,
and in particular whether we should provide them with a supplemental benefit. As
CEO, you would participate both in our decisions on this issue, and in any
executive program that we introduce.
Executives may elect to defer salary or bonus. Deferred amounts earn interest at
approximately the prime rate.
Stock Purchase Plan: The Company provides a taxable 25% match for amounts you
elect to withhold (up to 10% of salary) for automatic bi-weekly purchases of our
common stock.

 



--------------------------------------------------------------------------------



 



Paul Domorski
April 29, 2006
Page 3 of 4
Termination Protection:
Change-in-Control Situations. Our standard termination protection for executive
officers is three years of salary in the event of a takeover that is not
approved by the Board. We will also provide you with two years of salary in the
event of a takeover that is Board-approved. These amounts would become payable
in the event that, following a change-in-control, you were terminated
involuntarily without cause, or voluntarily terminated after a material adverse
change in your job and/or compensation (including the requirement to relocate to
another metropolitan area).
Other Situations. We do not provide any employees with guaranteed periods of
employment. However, we will provide you with one-year’s salary continuation in
the event of an involuntary termination, either as an employee or from the
position of CEO, without cause.
The foregoing termination-protection arrangements would be subject to
limitations, both as to amount and the form and timing of payments, required to
avoid penalty taxes on either you or the Company under the IRS’s golden
parachute and deferred compensation rules.
Relocation Expenses: The Company will be responsible for the reasonable
out-of-pocket costs of relocating your family to Atlanta, and will also pay
reasonable travel and apartment costs until the relocation is completed, through
not later than August 2006.
Umbrella Liability Insurance: This program provides you with $3 million of
supplemental personal umbrella liability insurance. To be eligible, you must
maintain standard underlying auto and comprehensive liability policies.
Indemnification/Liability Protection: You will have the benefit of a separate
contractual agreement committing the Company to forgive or indemnify you of all
liability to the Company and its shareholders, to the maximum extent permitted;
in this regard, Georgia law affords us greater latitude than is available under
the laws of most other states, including Delaware.
************
As I have mentioned to you, certain of the above arrangements, particularly
those related to termination protection, must be approved by our Board before
they can be binding on the Company. I will be seeking that approval early in the
week of May 1.

 



--------------------------------------------------------------------------------



 



Paul Domorski
April 29, 2006
Page 4 of 4
As is required for all employees, you will need to sign our standard employee
agreement dealing with inventions, non-disclosure, and non-solicitation of
customers or employees for a limited period following any termination, as well
as our standard Terms of Employment form (except that this letter supersedes any
inconsistent standard terms of employment). Your employment will be governed by
and determined in accordance with the laws of the State of Georgia.
Please indicate your acceptance of these arrangements by signing, dating, and
returning one of the enclosed copies of this letter to me. The other copy is for
your own records.
Paul, I am delighted that you are joining us as CEO. I and the other Board
members very much look forward to working with you over the coming years as we
guide EMS’s efforts to grow in size and profitability, and to meet its potential
for delivering increased value to our shareholders.
Sincerely,
EMS Technologies, Inc.
John B. Mowell
Chairman of the Board
Enclosures

                  Accepted:  
 
  Date:       , 2006    
 
               
Paul B. Domorski
           

 